AO 245B (Rev 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page I ofl



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                    V.                                              (For Offenses Committed On or After November I, 1987)


                      Miguel Romero-Garcia                                          Case Number: 2:19-mj-10510

                                                                                    Robert C Schlein
                                                                                    Defendant's Allorney


REGISTRATION NO. 88682298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
•    was found guilty to count(s)
                                         ----------------------------
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                  Nature of Offense                                                                   Count Number{s)
8:1325(a)(2)                     Eluding Examination and Inspection (Misdemeanor)                                    1

 D The defendant has been found not guilty on count(s)
•    Count(s)
                                 -------------------
                  ------------------ dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~IMESERVED                                       D _ _ _ _ _ _ _ _ _ _ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, September 3, 2019
                                                                               e of Imposition of Sentence
                                              FILED
                                                 SEP       3 2019                ORABLE RUTH B      EZ MONTENEGRO
                                                      .        COUHT           ITED STATES MAGISTRATE JUDGE
                                         CLERK US l)1$ I HIC T
                                        UTHERN DISTRICT    OF  CALIFORNIA
                                     SO
                                     ~                              ~un •
Clerk's Office Copy                                                                                                            2:19-mj-10510
